Rule 3.9. [Incompatible Practices.] Rescinded

[A. Magisterial district judges and all employees assigned to or appointed by
magisterial district judges shall not engage, directly or indirectly, in any activity
or act incompatible with the expeditious, proper and impartial discharge of their
duties, including, but not limited to, (1) in any activity prohibited by law; (2) in the
collection business; or (3) in the acceptance of any premium or fee for any
judicial bond. Magisterial district judges shall not exploit their judicial position
for financial gain or for any business or professional advantage. Magisterial
district judges shall not receive any fee or emolument for performing the duties of
an arbitrator.

 B. Magisterial district judges shall not hold another office or position of profit in
the government of the United States, the Commonwealth or any political
subdivision thereof, except in the armed services of the United States or the
Commonwealth.]

Comment:

 The provisions of former Rule 3.9 were added to Rule 3.10 to reflect limitations
on outside activities applicable to all magisterial district judges.
Rule 3.10. [Prohibited Practice of Attorney Magisterial            District   Judges]
Incompatible Practices and Limitations

[A.](A) [Attorneys who are magisterial district judges shall not practice before
any magisterial district judge in the Commonwealth, nor shall they act as a lawyer
in a proceeding in which they have served as a magisterial district judge or in any
other proceeding related thereto. Nor shall they practice criminal law in the
county within which their magisterial district is located. An employer, employee,
partner of office associate of such magisterial district judges shall not appear or
practice before them.] Magisterial district judges shall not engage, directly or
indirectly, in any activity or act incompatible with the expeditious, proper, and
impartial discharge of their duties, including, but not limited to, any of the
following:

             (1) any activity prohibited by law;
             (2) any activity related to the collection of a claim or judgment for
money; or
             (3) in the acceptance of any premium or fee for any judicial bond.

[B.](B) [Attorneys who are magisterial district judges shall not practice before,
or act as an attorney or solicitor for, any county or local municipal, governmental
or quasi governmental agency, board, authority or commission operating within
the Commonwealth.] Magisterial district judges shall not exploit their judicial
position for financial gain or for any business or professional advantage.

(C) Magisterial district judges shall not hold another office or position of profit in
the government of the United States, the Commonwealth or any political
subdivision thereof, except in the armed services of the United States or the
Commonwealth.

(D) Magisterial district judges shall not receive any fee or emolument for
performing the duties of an arbitrator or a mediator.

(E) Magisterial district judges who are attorneys shall not practice law:

             (1) before any magisterial district judge in the Commonwealth;
             (2) in any proceeding in which they have served as a magisterial
district judge;
             (3) in any proceeding related to a proceeding in which they served as
a magisterial district judge; or
             (4) in any criminal proceeding in the county within which their
magisterial district is located. Magisterial district judges who are attorneys shall
neither practice before nor act as an attorney or solicitor for any county or local

                                          2
municipal, governmental or quasi-governmental agency, board, authority or
commission operating within the Commonwealth.

(F) Magisterial district judges who are attorneys shall not permit their employers,
employees, partners or legal associates to appear or practice before them.

 Comment:

      [1] Paragraphs (A)-(D) of this rule apply to all magisterial district judges,
including magisterial district judges who are attorneys, and are derived from
former Rule 3.9.

       [2] Magisterial district judges are prohibited from receiving any fee or
emolument for performing the duties of an arbitrator or mediator. See 42 Pa.C.S.
§ 3304(b). Mediation was added to this rule in recognition of the growth of
alternative dispute resolution after the statute and rule were originally
promulgated.




                                        3
Rule 3.11. Financial Activities

…

 (B) Except as provided in Rule [3.9 and Rule] 3.10, a magisterial district judge may
serve as an officer, director, manager, general partner, advisor, or employee of any
business entity.

…


Rule 3.12. Compensation for Extrajudicial Activities.

…

Comment:

…

 (3) The provisions of this rule are subject to the restrictions imposed by Rule[s 3.9
and] 3.10.


Rule 323.     Judgment--Payment in Installments

...

      Official Note: Since many of the defendants coming before magisterial district
judges are apt to be in financial difficulties, it was thought advisable to provide for
payment in installments. The payments are to be made to the plaintiff and not to the
magisterial district judge. See Rule [3.9] 3.10 of the Rules Governing Standards of
Conduct of Magisterial District Judges.




                                            4